IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


 TIMOTHY JAY ADAMS,                           : No. 25 MM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
 COMMONWEALTH OF PENNSYLVANIA,                :
 HON. MAUREEN T. BEIRNE, AND HON.             :
 EVAN WILLIAMS,                               :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2022, the Petition for Writ of Mandamus is

DENIED, and the Prothonotary is DIRECTED to strike the names of the jurists from the

caption.